Opinion of the Court

COX, Chief Judge:
Contrary to his pleas, appellant was convicted by a general court-martial composed of members at Offutt Air Force Base, Nebraska, of larceny and filing a false claim against the United States (2 specifications), in violation of Articles 121 and 132, Uniform Code of Military Justice, 10 USC §§ 921 and 932, respectively. Although appellant was also convicted of conduct unbecoming an officer by preparing false claims, in violation of Article 133, UCMJ, 10 USC § 933, the military judge dismissed this offense as being multiplicious with the other findings of guilty. Additionally, appellant was found not guilty of other specifications alleging larceny, filing false claims against the United States, and making a false statement regarding a mattér within the jurisdiction of the United States. He was sentenced to a dismissal and a $3,000 fine. The sentence was approved by the convening authority. The Court of Criminal Appeals affirmed the findings and sentence in an unpublished opinion. 1995 WL 229140. We granted review of the following issue:
WHETHER THERE IS SUFFICIENT EVIDENCE UNDER JACKSON v. VIRGINIA 443 U.S. 307 [99 S.Ct. 2781, 61 L.Ed.2d 560] (1979) AND UNITED STATES v. TURNER, 25 MJ 324 (CMA 1987) TO SUSTAIN APPELLANT’S *340CONVICTION FOR LARCENY AND FILING FALSE CLAIMS.
The Court of Criminal Appeals set forth the following facts concerning the foregoing findings of guilty:
While assigned at Offutt Air Force Base in 1992, appellant, along with his Air Force captain wife, an Air Force major, and the major’s civilian wife, established a business to produce and sell commemorative lithographs. They pooled their resources and commissioned an artist to create a lithograph commemorating the stand-down of Strategic Air Command. They arranged for a limited printing of 750 copies of the lithograph, with each print numbered consecutively and signed by the artist. In addition to the 750 numbered prints, the printers also provided them with a supply of unnumbered prints that they could use as replacements if any of the original prints were damaged. Based on testimony at trial, the cost per copy was approximately $2. After discussing what customers might be.willing to pay for the item, they initially agreed to sell the prints for $40 a copy. They began advertising and marketing the prints under the name “L & P Artworks.” As the only civilian in the group, the major’s wife was the bookkeeper and was the key player in soliciting sales.
On a number of occasions, L & P Artworks deposited lithographs with United Parcel Service or the United States Postal Service for shipment to customers. Appellant and his associates agreed that the prints should be insured for $100 when they were placed in shipment, even though the cost of the prints was only about $2 a piece and the advertised selling price was only $40. Both the United Parcel Service and the United States Postal Service advised that the value of an item did not have to be established at the time of shipment. However, when loss or damage happened, both the United Parcel Service and United States Postal Service required claimants to establish the amount of the damage or the value of any item lost.
As sales of the prints progressed, the group discovered the prints were highly susceptible to damage during shipment. Although they changed the type of container used for shipment, damage continued to occur. When damage occurred during shipment, purchasers were told to return the damaged prints. L & P Artworks replaced the damaged item using the extra prints which the printer had delivered to them. The extra print was assigned the same number as the damaged one. The artist, who had signed the original prints, agreed to sign any prints used as replacements for free. Consequently, L & P Artworks was able to replace any prints damaged during shipment without incurring significant costs.
When the major and his wife received an assignment to England, appellant and his wife negotiated to buy them out. The departing couple received $1200 for their share of L & P Artworks when they left Offutt in early July 1992. At that time, appellant became the principal operator of the business. All of the offenses for which appellant was convicted occurred after appellant and his wife took over the business.
In order to increase sales, appellant and his wife reduced the selling price of the prints in early July 1992 to $29.95. However, appellant continued to claim $100 for each print damaged during shipment. When asked to'substantiate the amount claimed from the United Parcel Service or the United States Postal Service, appellant indicated that the amount claimed represented the value of the item. He referred to the fact that the item would appreciate in value over time, that L & P Artworks had agreed to insure the prints for $100, and that $100 was the indicated value of the item at the time it was shipped. On the three specifications for which appellant was convicted, he actually substantiated the damage claims with receipts in his own handwriting purporting to show that the prints had been sold for $100 each, plus tax and shipping.
Unpub. op. at 1-3.
As a rational trier of fact could have found the foregoing information from the evidence *341presented during appellant’s court-martial, we are obligated to accept the statement of facts. United States v. Curtis, 44 MJ 106, 148 (1996), quoting Jackson v. Virginia, 443 U.S. 307, 319, 99 S.Ct. 2781, 2789, 61 L.Ed.2d 560 (1979). We proceed now to examine these facts to determine if all the essential elements of the crimes were proven by the prosecution.
The elements of the offense of larceny under paragraph 46b(1), Part IV, Manual for Courts-Martial, United States (1995 ed.), are:
(a) That the accused wrongfully took, obtained, or withheld certain property from the possession of the owner or of any other person;
(b) That the property belonged to a certain person;
(e) That the property was of a certain value, or of some value; and
(d) That the taking, obtaining, or withholding by the accused was with the intent to permanently deprive or defraud another person of the use and benefit of the property or permanently to appropriate the property for the use of the accused or for any person other than the owner.
Under paragraph 58b(1), Part TV, Manual, supra, filing a false claim against the United States requires proof:
(a) That the accused made a certain claim against the United States or an officer thereof;
(b) That the claim was false or fraudulent in certain particulars; and
(c) That the accused then knew that the claim was false or fraudulent in these particulars.
In the present case, appellant was alleged to have committed the larceny by false pretense, which required proof that the pretense was false and that appellant knew it was false “in the sense that it [was] made without a belief in its truth.” Also, “it must [have been] an effective and intentional cause of the obtaining.” Para. 46e, Manual, supra; United States v. Bethas, 11 USCMA 389, 29 CMR 205, 1960 WL 4481 (1960). As to the two specifications alleging false claims, we noted the following in United States v. Ward, 16 MJ 341, 345 (1983):
The challenged specification includes the words “false and fraudulent,” but such pleading does not change the nature of the specific criminal intent required to be shown by the Government. United States v. Ariola, 2 USCMA 637, 10 CMR 135 (1953). It must show that the claim was “deliberately deceitful,” meaning that appellant made an untrue representation of a material fact knowing it was untrue and with the intent to defraud another. Id. at 640-41, 10 CMR at 138-39. See § 4-115, Military Judges’ Guide, Department of the Army Pamphlet 27-9 (1969).
As observed in the quoted findings of fact by the Court of Criminal Appeals, appellant provided documentation to support his claimed value, which was prepared in his own handwriting, reflecting the sale of the items for $100.00 per copy when, in fact, no such transaction had ever been consummated. Here, appellant has challenged his conviction on the basis that the prosecution failed to prove the requisite knowledge and intent. Appellant was convicted on the theory that the difference ($60.00 per copy) in the proffered sale price ($40.00) and the claimed value ($100.00) constituted an area where all the criminal elements could be found.* Reduced to basics, this case involves an accused who, when required to substantiate a claimed value of an item, responded by manufacturing documents that were false in fact. We hold that a rational trier of fact could find the requisite intent and knowledge.
The decision of the United States Air Force Court of Criminal Appeals is affirmed.
Judge CRAWFORD and Senior Judge EVERETT concur.

 One of the offenses was alleged as larceny because appellant actually received payment for the claim.